IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ERIN BOVE,                                 :   No. 12 EAL 2020
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
WORKERS' COMPENSATION APPEAL               :
BOARD (STEIN D/B/A PROVIDER OF CO-         :
OP SERVICES),                              :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of June, 2020, the Petition for Allowance of Appeal is

DENIED.